PER CURIAM.
This is an appeal from an order denying post conviction relief. Appellant filed a motion under rule 3.850, Florida Rules of Criminal Procedure, directed at the voluntariness of his plea. The assistant state attorney filed a written response, opposing Appellant’s motion. Commendably, the assistant state attorney also pointed out that certain portions of Appellant’s sentence exceeded statutory máximums, even though this issue had not been raised by Appellant in his initial motion. In his written reply to the state, Appellant concurred with the state on the sentencing issue and requested that his sentences be amended to “conform to the statutory requirements.” The trial court’s order denying the rule 3.850 motion did not address the sentencing issue stipulated to by both parties.
We affirm that portion of the order denying Appellant’s rule 3.850 motion and remand the ease to the trial court for resentencing, pursuant to Florida Rule of Criminal Procedure 3.800(a).
DELL, KLEIN and GROSS, JJ., concur.